Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000064
                                                          26-AUG-2016
                                                          12:36 PM



                           SCWC-13-0000064


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,



                                 vs.


                         CHARLES E. GOEBEL,

                   Petitioner/Defendant-Appellant. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0000064; FC-CR. NO. 12-1-2142)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Charles E. Goebel’s

application for writ of certiorari filed on July 18, 2016, is

hereby rejected.

          DATED:    Honolulu, Hawai'i, August 26, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson